Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                October 09, 2018

The Court of Appeals hereby passes the following order:

A19A0242. MATTHEW JOSHUA HALL v. THE STATE.

      Matthew Joshua Hall, proceeding pro se, pled guilty to child molestation and
aggravated child molestation, and the trial court entered the judgment of conviction
and sentence on April 9, 2018. Hall filed this appeal of the judgment on May 17,
2018. We lack jurisdiction.
      A notice of appeal must be filed within 30 days of entry of the trial court
judgment or order sought to be appealed. OCGA § 5-6-38 (a). The proper and timely
filing of a notice of appeal is an absolute requirement to confer jurisdiction on this
Court. Rowland v. State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Here, Hall
filed his appeal 38 days after the trial court entered the judgment. Therefore, this
appeal is untimely and is hereby DISMISSED for lack of jurisdiction.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        10/09/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.